                    Case 19-51169-BLS              Doc 36      Filed 02/14/20         Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

 In re:                                                                   Chapter 11

 ARSENAL RESOURCES DEVELOPMENT                                            Case No. 19-12347 (BLS)
 HOLDINGS 1 LLC,

                                 Debtor.                                  (Jointly Administered)
____________________________________________

 ARSENAL RESOURCES LLC and ARSENAL
 MIDSTREAM LLC,

                                                 Plaintiffs,

                                 v.
                                                                          Adv. Proc. No. 19-51169 (BLS)
 BAYOU CITY EQUIPMENT, LLC, CAPITAL
 FOUNDRY LLC, BAYOU CITY EQUIPMENT
 CO., INC., COFANO ENERGY SERVICES, LLC,
 CROSS COUNTRY INFRASTRUCTURE
 SERVICES INC. F/K/A CROSS-COUNTRY
 PIPELINE SUPPLY CO., INC., DARBY
 EQUIPMENT COMPANY, GEOCORR LLC,
 PIPELINE SUPPLY & SERVICE, LLC, and
 UNITED RENTALS (NORTH AMERICA), INC.

                                              Defendants.

                     BAYOU CITY EQUIPMENT, LLC’S ANSWER
          TO CROSS-CLAIMS OF CLEVELAND BROTHERS EQUIPMENT CO, INC.

            AND NOW comes Defendant Bayou City Equipment, LLC (“Bayou City”),1 by and

 through its undersigned counsel, and for its Answer (this “Answer”) to the Cross-Claims filed by

 Cleveland Brothers Equipment Co., Inc. (“Cleveland Brothers”), states as follows:




 1
     Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Answer [ECF No.
     24] filed by Bayou City in this adversary proceeding, or the Complaint [ECF No. 1] filed in this adversary
     proceeding by Plaintiffs Arsenal Resources LLC and Arsenal Midstream LLC.
               Case 19-51169-BLS        Doc 36        Filed 02/14/20   Page 2 of 4




                        CROSS-CLAIM COUNT III
       DECLARATORY JUDGMENT AGAINST COFANO, BAYOU CITY
       EQUIPMENT, LLC, CAPITAL FOUNDRY LLC, CROSS COUNTRY
    INFRASTRUCTURE SERVICES, INC. F/K/A CROSS-COUNTRY PIPELINE
 SUPPLY CO., INC., DARBY EQUIPMENT COMPANY, GEOCORR LLC, PIPELINE
  SUPPLY & SERVICE, LLC, AND UNITED RENTALS (NORTH AMERICA), INC.
              (COLLECTIVELY, “CROSS-CLAIM DEFENDANTS”)

       61.     Paragraph 61 purports to incorporate paragraphs 1-60 of Cleveland Brothers’

complaint, counterclaims, and cross-claims. Accordingly, no response is required. To the extent

a response is required, Bayou City is without information or knowledge sufficient to admit or deny

the allegations of Paragraph 61 of the Cross-Claim.

       62.     Paragraph 62 of the Cross-Claim states a legal conclusion to which no response is

required. To the extent a response is required, Bayou City is without information or knowledge

sufficient to admit or deny the allegations of Paragraph 62 of the Cross-Claim.

       63.     Bayou City is without information or knowledge sufficient to admit or deny the

allegations of Paragraph 63 of the Cross-Claim.

       64.     Bayou City is without information or knowledge sufficient to admit or deny the

allegations of Paragraph 64 of the Cross-Claim.

       65.     Bayou City is without information or knowledge sufficient to admit or deny the

allegations of Paragraph 65 of the Cross-Claim.

       66.     Paragraph 66 of the Cross-Claim states a legal conclusion to which no response is

required. To the extent a response is required, Bayou City is without information or knowledge

sufficient to admit or deny the allegations of Paragraph 66 of the Cross-Claim.

       67.     Bayou City is without information or knowledge sufficient to admit or deny the

allegations of Paragraph 67 of the Cross-Claim.



                                                  2
                Case 19-51169-BLS       Doc 36     Filed 02/14/20    Page 3 of 4




        68.     Paragraph 68 states a legal conclusion to which no response is required. To the

extent that a response is otherwise deemed necessary, the allegations of the paragraph are denied

in their entirety.

        69.     Bayou City is without information or knowledge sufficient to admit or deny the

allegations of Paragraph 69.

        70.     Paragraph 70 states a legal conclusion to which no response is required. To the

extent that a response is otherwise deemed necessary, the allegations of Paragraph 70 are denied

in their entirety.

        71.     Paragraph 71 states a legal conclusion to which no response is required. To the

extent a response is required, Bayou City is without information or knowledge sufficient to admit

or deny the allegations of Paragraph 71 of the Cross-Claim.

        72.     Bayou City is without information or knowledge sufficient to admit or deny the

allegations of Paragraph 72.

        73.     Paragraph 73 states a legal conclusion to which no response is required. To the

extent that a response is otherwise deemed necessary, the allegations of Paragraph 73 are denied

in their entirety.

        74.     Paragraph 74 states a legal conclusion to which no response is required. To the

extent that a response is otherwise deemed necessary, the allegations of Paragraph 74 are denied

in their entirety.

        75.     Admitted that Bayou City is owed at least $77,247.91 for equipment and services

it provided in connection with the construction of the Pritt Well Connect Project. Bayou City is

without information or knowledge sufficient to admit or deny the remaining allegations of

Paragraph 75 of the Cross-Claim.




                                               3
                Case 19-51169-BLS       Doc 36      Filed 02/14/20    Page 4 of 4




                                 AFFIRMATIVE DEFENSES

First Defense

       Bayou City’s lien on the Debtors’ property has priority over other liens on the Debtors’

property under federal and state law.

Second Defense

       Bayou City asserts that it is the proper recipient of at least $77,247.91 from the Disputed

Cofano Funds as Bayou City is owed at least $77,247.91 in past due payments from Cofano.

Third Defense

       Bayou City asserts any and all rights it has under federal and state law with respect to the

Disputed Cofano Funds.

Fourth Defense

       Bayou City reserves and does not waive any of its rights under its agreements with Cofano.

Fifth Defense

       Bayou City gives notice that it intends to rely upon any other defense or claims that may

become available or appear during the proceedings in this matter and hereby reserves the right to

amend its Answer to assert any such defense or claims.

       Dated: February 14, 2020

                                             JACKSON WALKER LLP

                                             /s/ Kristhy M. Peguero_______________________
                                             Kristhy M. Peguero (DE No. 4903)
                                             1401 McKinney Street, Suite 1900
                                             Houston, TX 77010
                                             Telephone: (713) 752-4200
                                             Facsimile: (713)-754-6740
                                             Email: kpeguero@jw.com

                                             Counsel for Defendant Bayou City Equipment, LLC


                                                4
